                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA


JOHN BAXA ET AL.                                         CIVIL ACTION


VERSUS                                                   NO: 17-5434


SETERUS, INC.                                            SECTION: “H”



                                     ORDER
         Before the Court are Defendant’s Motion to Dismiss (Doc. 48), Plaintiffs’
      Motion to Strike (Doc. 49), and Defendant’s Motion to Substitute (Doc. 53).
        Defendant on September 11, 2018 filed a Motion to Dismiss Plaintiffs’
Fourth Amended Complaint under Federal Rule of Civil Procedure 12(b)(6). 1
Attached to Defendant’s Motion are three different documents. The first is a
summary of Plaintiffs’ initial disclosures. 2 The second is an account statement
regarding Plaintiffs’ loan account with Defendant. 3 And the third is Plaintiffs’
mortgage with First National Bank. 4
        On September 24, 2018, Plaintiffs moved to strike all three
attachments. 5 Plaintiffs argued that it was improper for the Court to consider
such evidence at the Motion to Dismiss stage and that the attachments were
irrelevant and unauthenticated. Defendant opposed Plaintiffs’ motion but also


1   See Doc. 48.
2   Doc. 48-2.
3   Doc. 48-3.
4   Doc. 48-4.
5   See Doc. 49.

                                         1
subsequently moved to substitute an authenticated version of the account
statement for the unauthenticated version. 6
        Regarding Plaintiffs’ initial disclosures, the Court need not strike the
document from the record because this Court will not consider them at this
stage of the proceedings. As for the account statement, this Court finds it
highly relevant to this case. Whether Plaintiffs were timely paying their
mortgage bills is a material fact for Plaintiffs’ breach of contract and federal
law claims. Because the statement suggests Plaintiffs were behind on those
payments, the statement is relevant to deciding those claims. Further, to the
extent Plaintiffs challenge the authenticity of the statement, Defendant’s
substituted version of the statement has been authenticated. 7 Finally, the
same mortgage document Plaintiffs now seek to strike was attached to
Defendant’s original Motion to Dismiss filed in January 2018. 8 Plaintiffs did
not object to the attachment when they opposed Defendant’s original Motion
to Dismiss, and the Court relied on the attachment when issuing its ruling
regarding the Motion. 9 Thus, Plaintiffs have waived any objection to this
document’s existence in the record, and it need not be struck from the instant
Motion to Dismiss.
        As a final matter, the Court notes that Plaintiffs did not attach the
account statement to any of their amended complaints, nor was the statement
referred to in any of Plaintiffs’ pleadings. Thus, it would be improper for this
Court to consider the account statement when analyzing the instant Motion to




6   See Doc. 53.
7   See Doc. 53-1.
8   See Doc. 23-3.
9   See Doc. 39 at 6 n.21 (referencing record document 23-3, an attachment to Defendant’s
    previous Motion to Dismiss, which is the same document Defendant attached as record
    document 48-4 to the instant Motion to Dismiss).

                                            2
Dismiss. 10 Nevertheless, this Court possesses the authority to convert
Defendant’s Motion to Dismiss into a Motion for Summary Judgment, at which
point it would be appropriate to consider such evidence. 11 When making such
a conversion, “[a]ll parties must be given a reasonable opportunity to present
all the material that is pertinent to the motion.” 12 Accordingly, the parties will
be given 14 days to submit to the Court additional evidence they believe may
be relevant to Defendant’s converted motion.


                                      CONCLUSION
       For the foregoing reasons, Defendant’s Motion to Dismiss (Doc. 48) is
hereby converted into a Motion for Summary Judgment pursuant to Federal
Rule of Procedure 12(d). The parties shall have 14 days to submit to the Court
any additional evidence they wish the Court to consider in analyzing
Defendant’s converted motion.
       It is further ordered that Plaintiffs’ Motion to Strike is DENIED, and
Defendant’s Motion to Substitute is GRANTED. Record Document 53-1 shall
be substituted for Record Document 48-4.


                        New Orleans, Louisiana this 23rd day of January, 2019.




                                            ____________________________________
                                            JANE TRICHE MILAZZO
                                            UNITED STATES DISTRICT JUDGE



10 See Dorsey v. Portfolio Equities, Inc., 540 F.3d 333, 338 (5th Cir. 2008) (“Generally, a court
   ruling on a motion to dismiss may rely on only the complaint and its proper attachments.”).
11 See FED. R. CIV. P. 12(d).
12 Id.



                                               3
